DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on June 22, 2022 has been entered. 
	Claims 1-3, 7-10, and 14-26 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on June 22, 2022 have been fully considered.
	Objections to the Drawings
	Applicant argues that the objections should be withdrawn in view of the replacement drawing sheets and specification amendments (Remarks, page 11).
	This argument was persuasive in part. The objections concerning Figures 2, 4, and 17D have been withdrawn. The objection concerning Figure 17A has been maintained, though, because that figure still contains a reference number, reference number 1702, that is not present in the specification. As a result, the replacement drawings do not comply with 37 CFR 1.84(p)(5), and they remain objected to for this reason. 
	Objection to the Specification
	Applicant argues that the objection should be withdrawn in view of the specification amendments (Remarks, page 12).
	This argument was persuasive. The objection has been withdrawn.
	Claim Objections 
	Applicant argues that the objections to claims 1 and 8 should be withdrawn in view of the claim amendments (Remarks, page 12).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1-3 and 7-20 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to independent claim 1 (Remarks, page 12).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 1-3, 7-10, and 14-20 under 35 U.S.C. 103 as being unpatentable over Withey in view of Olejnik
	Applicant argues that the rejection should be withdrawn because the references fail to teach or suggest all of the elements in amended step (b) of independent claim 1, from which claims 2, 3, 7-10, and 14-20 depend (Remarks, page 13).
	This argument was persuasive. As discussed in the previously made rejection, the teachings of Withey in view of Olejnik suggest a method that comprises forming bead-attached amplicons in a partition that contains a plurality of beads and nucleic acids with different nucleotide sequences. It is not clear, though, that this method will necessarily meet the requirement in amended step (b) of claim 1 for production of a first amplification product attached to a first bead and a second amplification product attached to a second bead, wherein the second amplification product has a different nucleotide sequence compared to the first amplification product. The rejection has been withdrawn accordingly.
	Rejections of claims 11-13 under 35 U.S.C. 103 citing Withey and Olejnik as the primary combination of references
	Applicant argues that these rejections are moot since claims 11-13 were canceled in the response (Remarks, page 13).
	This argument was persuasive. These rejections have been withdrawn. 
	
Drawings
4.	Applicant’s submission of replacement drawing sheets on June 22, 2022 is acknowledged. The replacement drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1702 (see Fig. 17A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because the requirements of “generating a first derivative of said first nucleic acid molecule” and “generating a second derivative of said second nucleic acid molecule” are unclear. More specifically, it is not clear what specific reaction steps constitute “generating a derivative.” For example, does “generating a derivative” require or encompass fragmentation of the first (or second) nucleic acid, copying the first (or second) nucleic acid, or other steps? The specification does not clarify the issue because it does not define “a derivative” or provide additional description that would allow the ordinary artisan to know what “generating a derivative” encompasses. Accordingly, claim 22 is indefinite. 	

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 7-10, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Withey (WO 2017/079593 A1) in view of Olejnik et al. (US 2014/0335528 A1) and Belgrader et al. (US 10,011,872 B1).1
	The instant claims are drawn to a method for nucleic acid processing that comprises the following steps: (a) providing at least two nucleic acids, each with a different nucleotide sequence; at least one reagent; and at least two beads of a plurality of beads in a partition that is part of a plurality of partitions; (b) generating amplification products in the partition using the nucleic acids and reagent(s), wherein at least a subset of the amplification product(s) generated from the first nucleic acid is attached to a first bead of the at least two beads and at least a subset of the amplification products generated from the second nucleic acid is attached to a second bead of the at least two beads; (c) recovering the beads with the amplification products attached thereto; and (d) assaying the recovered amplification products to identify a sequence of the two nucleic acids.
	Claim 1 is an independent claim. Claims 2, 3, 7-10, and 14-26 depend directly or indirectly from claim 1.
	Regarding claims 1-3, 7-8, 14-21, 25, and 26, Withey discloses a method that contains the following steps: (a) forming a reaction mixture comprising a nucleic acid molecule and a set of barcodes, (b) incorporating barcodes into the nucleic acid molecule (e.g., by primer extension, which is a particular type of amplification), and (c) identifying the incorporated barcodes (see, e.g., paras. 5-8 and 69; see also Figs. 1-6). 
Further regarding claim 1 and also regarding claims 3, 14-16, and 21, Withey teaches that the set of barcodes may include different barcodes, namely 5’ barcodes and 3’ barcodes, with the 5’ and 3’ barcodes attached to different beads and each containing a barcode sequence and a priming sequence (paras. 5-8, 70, 72, and 75; see also Figs. 2-3). These priming sequences in the 5’ and 3’ barcodes are used in subsequent primer extension (i.e., amplification) reactions (see, e.g., Fig. 3 and para. 8). As well, further regarding claim 15, the 3’ barcodes may include a UMI (Fig. 3 & para. 7). Lastly, as can be seen in Figure 4, for example, a plurality of different 3’ and 5’ barcodes may be used, and the amplification step may be used to generate amplification products with different nucleotide sequences (i.e., different cDNAs from different mRNAs in a sample). Thus, the reaction mixture of Withey contains the plurality of different nucleic acid molecules and at least two beads of a plurality of beads as required by step (a) in amended claim 1. As well, the method can be used to generate a plurality of different amplification products as required by step (b) in amended claim 1. Further, Withey meets the requirement in new claim 21 for the partition to contain a first and second bead, each of which is attached to a different plurality of primers, since different 3’ barcoded beads may be attached to different primers (see, e.g., Fig. 4).
Further regarding claim 1 and also regarding claims 2, 17, and 18, Withey also describes forming a plurality of such reaction mixtures in separate droplets by mixing a first solution that contains the nucleic acid molecules with a second solution that is immiscible with the first solution and contains the barcode-containing beads (see, e.g., Fig. 1 and para. 6; see also Figs. 3-4 and paras. 8-9). Then, since Withey further teaches that the droplets may contain at least one amplification reagent (e.g., a polymerizing enzyme as recited in claim 17) (see, e.g., para. 8), the reference teaches all of the elements of step (a) in claim 1 as well as claims 2, 17, and 18.
Further regarding claim 1, step (b), Withey teaches that the amplification (primer extension) reaction is conducted in the partition (see, e.g., para. 90).
Further regarding claim 1, step (d) and also claim 19, Withey further teaches that the method may include further amplification of the amplification product generated in step (d) followed by sequencing (see, e.g., paras. 28, 38, 97, and 131).
Further regarding claims 7 and 8, Withey teaches that an additional bead of the at least two beads has attached thereto a plurality of additional primers for performing one or more additional amplification reactions using the nucleic acid molecules (see, e.g., paras. 7-8 and Fig. 3, where the 5’ barcodes are described). The products of this additional amplification reaction may also be further amplified and sequenced (see, e.g., paras. 28, 38, 97, and 131).
Withey is not anticipatory because the reference fails to clearly teach all of the elements of steps (b)-(d) in independent claim 1 and also analogous steps (e)-(g) in dependent claim 8. These claims require generating an amplification product on a bead and recovering the bead from the partition (droplet). In the method of Withey, though, the primers used for amplification are released from the bead prior to amplification (see, e.g., paras. 7-8 & Fig. 3). Therefore, the resulting amplification products are not attached to beads that are then recovered. For this reason, Withey fails to meet the requirement in claim 20 for the nucleic acid to be attached to the bead in step (a) of claim 1 and the requirement in new claim 26 for sequencing bead-attached amplification products.
Olejnik, though, teaches that amplification reactions conducted in emulsion droplets containing bead-immobilized primers may be conducted on the beads, which are then recovered and, after separation of the amplification product from the beads, subjected to downstream analysis (e.g., sequencing) (see, e.g., Fig. 2 and paras. 5-6). The reference also describes an easily automatable method for capturing such amplification products that avoids capture and analysis of empty beads as well as beads that contain undesired amplification products, thereby providing “a much better sample for DNA sequencing or other downstream analysis” (paras. 5-7 and 83). Further regarding claim 26, Olejnik teaches that recovered amplification products may be sequenced on the bead (see, e.g., para. 36 and Example 3 on pp. 9-10).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct the amplification reactions in the method of Withey on the beads containing the 5’ and 3’ barcodes and priming sequences. The ordinary artisan would have recognized from the teachings of Olejnik that the amplification steps in Withey could be conducted either on the beads as disclosed in Olejnik or in solution as disclosed by Withey, and, accordingly, would have been motivated to select either known option with a reasonable expectation of success. As discussed in MPEP 2144.06 and 2144.07, in the absence of unexpected results, it is prima facie obvious to substitute equivalents or select a known method based on its suitability for the intended purpose. In this case, the teachings of the references indicate that bead-immobilized or solution-phase primers may be used to conduct amplification reactions in droplets, and no evidence of unexpected results with respect to this aspect of the claims has been presented. Thus, a prima facie case of obviousness exists. 
The ordinary artisan also would have been motivated to conduct the amplification reactions of Withey on the beads to obtain the ability to efficiently isolate amplification products using the enrichment method disclosed in Olejnik. When the amplification reactions are conducted on the beads as suggested by the teachings of Olejnik, the nucleic acid template molecule will necessarily be attached to the bead as required by claim 20. Similarly, regarding claim 26, the ordinary artisan also would have recognized from the teachings of Olejnik that sequencing on the recovered beads was convenient and more efficient.
Further regarding the amendments to independent claim 1 and also regarding new claims 21 and 25, it also would have been obvious to conduct the amplification step in the method suggested by Withey in view of Olejnik using a first bead to which a first plurality of primers is attached and a second bead to which a different plurality of primers is attached such that at least a subset of the amplification products generated from a first nucleic acid is attached to a first bead to create a first monoclonal bead and at least a subset of amplification products generated from a second nucleic acid, whose nucleotide sequence differs from the first nucleic acid, is attached to a second bead to create a second monoclonal bead. Withey primarily teaches using poly(T) as the priming sequence on the 3’ barcoded beads (see, e.g., para. 89). The reference does teach that this is only an option, though, thereby suggesting the use of other priming sequences, but a target-specific priming sequence is never explicitly disclosed. This would have been obvious, though, since Belgrader described the use of bead-immobilized primers that contain many similarities to the primers of Withey and include a target-specific priming sequence or a poly(T) priming sequence (see, e.g., col. 37, l. 35 – col. 38, l. 65 and col. 40, ll. 13-64; see also Figs. 3 and 7). The ordinary artisan would have recognized from these teachings in Withey and Belgrader that the different 3’ barcoded beads could have either a poly(T) priming sequence as explicitly disclosed in Withey or a target-specific priming sequence as disclosed in Belgrader, recognizing that either would be useful for reverse transcription and subsequent amplification depending on the goals of the practitioner. 
As well, since Olejnik taught that beads attached to amplicons to be sequenced should be monoclonal (i.e., contain only nucleic acids of the same sequence) (see, e.g., paras. 33 and 82), the ordinary artisan would have recognized that when using target-specific priming sequences as suggested by the teachings of Withey and Belgrader, that primers with a different priming sequence should be attached to different beads to reduce the likelihood of forming undesirable polyclonal beads for sequencing (i.e., such that the first and second beads are monoclonal beads following the amplification reaction). 
Thus, the methods of claims 1-3, 7-8, 14-21, 25 and 26 are prima facie obvious over Withey in view of Olejnik and Belgrader.
	Further regarding claims 9 and 10, Withey does not teach that at least 80% of the partitions comprise two or more beads (claim 9) or three or more beads (claim 10). Similarly, regarding new claims 23 and 24, Withey does not teach that at least 50% or at least 80% of the partitions contain at least one bead and at least one nucleic acid template. The reference teaches that more than three beads may be in the partition (para. 9 and Figs. 4-6, for example) and also teaches that the average number of beads and cells containing template nucleic acid molecules per droplet is a function of the concentration of the beads and cells in the solution to be encapsulated in the droplets (paras. 6 and 109), but the required percentages are not disclosed. 
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to adjust the concentration of beads in the solution to be encapsulated in the droplets of Withey such that at least 80% of the partitions contain at least two beads or such that at least 80% of the partitions contain at least three beads. It also would have been prima facie obvious for the ordinary artisan to adjust the concentration of cells in the solution to be encapsulated in the droplets of Withey such that at least 50% or at least 80% of the partitions contain at least one template nucleic acid and at least one bead. As noted above, Withey teaches that the average number of beads and cells per droplet is a function of the concentration of the bead-containing solution to be encapsulated in droplets. The ordinary artisan would have understood from these teachings of Withey that (a) the percentage of droplets containing the desired number of beads (e.g., at least two or at least three beads) and/or nucleic acid-containing cells was a matter of design choice, and (b) higher percentages of droplets containing beads and/or template nucleic acids were desirable since they would result in the processing of fewer empty or insufficiently filled droplets. Therefore, the ordinary artisan would have been motivated to use routine experimentation to adjust the concentration of the bead-containing and cell-containing solutions so as to obtain the desired percentage of droplets containing (i) at least two or at least three beads or (ii) at least one bead and one template nucleic acid when practicing the method suggested by Withey in view of Olejnik and Belgrader. As discussed in MPEP 2144.05, this type of routine experimentation is not inventive in the absence of unexpected results. In this case, since no evidence of unexpected results has been presented, the methods of claims 9, 10, 23, and 24 are also prima facie obvious over Withey in view of Olejnik and Belgrader. 
	Further regarding claim 22, as discussed above, this claim is indefinite because the requirements of “generating a first derivative of said first nucleic acid molecule” and “generating a second derivative of said second nucleic acid molecule” are unclear, but one possibility is that generating said derivatives means fragmenting the nucleic acids before they are hybridized to the bead-attached primers and extended. Such fragmentation would have been obvious since Belgrader describes its use in a similar method for analyzing nucleic acids that comprises amplification in partitions using primers that have many of the same features as those of Withey (i.e., bead-immobilized and containing a barcode sequence as well as a priming sequence) (see, e.g., cols. 37-38, esp. col. 37, lines 35-54). Thus, the method of claim 22 is also prima facie obvious.
	To summarize, claims 1-3, 7-10, and 14-26 are prima facie obvious over Withey in view of Olejnik and further in view of Belgrader.

Conclusion
9.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Withey and Olejnik were cited previously. Belgrader is newly cited.